     Case 2:19-cv-01221-DSF-AGR Document 11 Filed 02/26/19 Page 1 of 3 Page ID #:33



 1    John Tehranian (Bar No. 211616)
      Email: jtehranian@onellp.com
 2    ONE LLP
 3    4000 MacArthur Blvd.
      East Tower, Suite 500
 4    Newport Beach, CA 92660
      Telephone: (949) 502-2870
 5    Facsimile: (949) 258-5081
 6
      Joanna Ardalan (Bar No. 285384)
 7    Email: jardalan@onellp.com
      ONE LLP
 8    9301 Wilshire Blvd.
      Penthouse Suite
 9    Beverly Hills, CA 90210
10    Telephone: (310) 866-5157
      Facsimile: (310) 943-2085
11
      Attorneys for Plaintiff,
12    Pennie Smith
13
                                  UNITED STATES DISTRICT COURT
14
                                 CENTRAL DISTRICT OF CALIFORNIA
15
      PENNIE SMITH, an individual,                 Case No. 2:19-cv-01221-DSF-AGR
16
                                                   Hon. Dale S. Fischer
17                 Plaintiff,
18          v.                                     NOTICE OF DISMISSAL WITHOUT
                                                   PREJUDICE PURSUANT TO FED. R.
19    HOT TOPIC, INC., a California corporation;   CIV. P. 41(a)(1)(A)(i)
20    and DOES 1-10, inclusive,

21                 Defendants.
22
23
24
25
26
27
28


                            NOTICE OF DISMISSAL WITHOUT PREJUDICE
     Case 2:19-cv-01221-DSF-AGR Document 11 Filed 02/26/19 Page 2 of 3 Page ID #:34



 1          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff Pennie Smith hereby dismisses this
 2    action in its entirety and against all defendants WITHOUT PREJUDICE.
 3
 4    Dated: February 26, 2019               ONE LLP
 5
                                             By: /s/ Joanna Ardalan
 6                                               John Tehranian
 7                                               Joanna Ardalan
                                                 Attorneys for Plaintiff,
 8                                               PENNIE SMITH
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               1
                            NOTICE OF DISMISSAL WITHOUT PREJUDICE
     Case 2:19-cv-01221-DSF-AGR Document 11 Filed 02/26/19 Page 3 of 3 Page ID #:35



 1                                     PROOF OF SERVICE
 2    STATE OF CALIFORNIA, COUNTY OF ORANGE
 3          I am employed in the County of Orange, State of California. I am over the age of 18
      and not a party to the within action; my business address is 4000 MacArthur Boulevard,
 4    East Tower, Suite 500, Newport Beach, California 92660.
 5          On February 26, 2019, I caused the document(s) listed below to be served to the
      address(es) and by the method of service described as follows:
 6
 7                     NOTICE OF DISMISSAL WITHOUT PREJUDICE
                         PURSUANT TO FED. R. CIV. P. 41(a)(1)(A)(i)
 8
 9      Hot Topic, Inc.
        c/o CSC Lawyers Incorporating Service
10      Registered Agent
11      2710 Gateway Oaks Drive, Suite 150N
        Sacramento, CA 95833
12
13
14    [X]         (BY MAIL) I am “readily familiar” with the firm’s practice for collection and
                  processing correspondence for mailing. Under that practice it would be
15                deposited with the U.S. Postal Service on that same day with postage thereon
                  fully prepaid at Newport Beach, California in the ordinary course of business.
16                I am aware that on motion of the party served, service is presumed invalid if
                  postal cancellation date or postage meter date is more than one day after date
17                of deposit for mailing in affidavit.
18         I declare that I am employed in the office of a member of the bar of this court at
      whose direction the service was made.
19
            Executed on February 26, 2019 at Newport Beach, California.
20
21
22
                                                           Robin Golder
23
24
25
26
27
28
                                                 1
                                         PROOF OF SERVICE
